MCDONALD, J.,
concurring and dissenting. I concur in parts I and IV of the majority opinion. I respectfully dissent, however, as to parts II and III. With respect to part III, I agree with the concurring and dissenting opinion of Chief Justice Callahan.
I also believe that it is unnecessary to reverse the trial court’s decision not to instruct the jury that the defendant’s compliance with a regulation promulgated under the Occupational Safety and Health Act (OSHA) is a factor in determining its liability. “OSHA safety regulations are promulgated to ensure workplace, not consumer, safety.” McKinnon v. Skil Corp., 638 F.2d 270, 275 (1st Cir. 1981); see also Minichello v. U.S. Industries, Inc., 756 F.2d 26, 29 (6th Cir. 1985); Widson v. International Harvester Co., 153 Cal. App. 3d 45, *20551-52, 200 Cal. Rptr. 136 (1984); C & K Lord, Inc. v. Carter, 74 Md. App. 68, 92, 536 A.2d 699 (1988); Behanan v. Desco Distribution Co., 98 Ohio App. 3d 23, 26, 647 N.E.2d 830 (1994), cert. denied, 71 Ohio St. 3d 1480, 645 N.E.2d 1259 (1995); Tuggle v. Raymond Corp., 868 S.W.2d 621, 625 (Tenn. App. 1992). This case, between a party injured by a forklift and the manufacturer of the forklift, should not concern OSHA regulations.
I, therefore, respectfully dissent.